,+wrm   11. TEXAS

                                                       February 6, 1939


    Hon. Fred Norris, County Auditor
    LiViUg8tOU,    Texa8


    Dear Sir:                                          opin1otl NO. o-147
,                                                      Half C,O8t paId officer8

                  Your requeet for an opinioa on the following qUe8tiOn8:

                  "Are fee offlcer8 entitled to 'one-half of
             their fees, where there.18 no evidence,of a'con-
             vict having worked, even If he va8 committed to
             the workhotie,?

                  18 It pO88lble for a Commlsf+loaer8~ Court
             to create a workhouse with those restrictions?"

    ha8 been received by this Offide.

                  Thlls department rendered an .oprnion on Januaryll,    1939
     construing Article 1055 Co'de of Criminal .Frocedure, holding.ln ef-
    fect that Chapter'488 of the General and Special Law8 of the Fortg-
    ,Fifth.Legislature, same being House Bill No. 127, of the Regular
    Session', is void, being in ~ODtrOVeDtiOD of SectiOn 35, Article 3
     of the COn8titUtiOn    and that Article 1055..Code of Criminal Pro-
     cedure, 1925, not having been repealed, and the amendatory act'
    being unconstltntlonal apd entirely void'18 atill the law and all
    fee officer8 are subject to its provisions.

                  Article 1055 Code of Criminal Procedure, 1925, read8 a8
    follow:

                  "The county shall.be liable to each officer
             and witness having costs in a misdemeanor case
             for only one-half thereof where the defendabt
             has satisfied the fine and CO8t8 adjudged againat
             him In full by labor In the workhouse, on the county      ""'~'~
             farm, on the public rOad8~'or upon any public work8
             of the county; and to pay 8Uch half of such legal
             CO8t8 88 m8y have been so taxed, not including corn-
             missions, the county j~udge ah811 i88Ue hi8 warrant
             upon the county treasurer in favor of the proper
             party, and the 8ame 8h8ll be paid out of ~the,road
             and bridge fund or other fund8 not otherwise ap-
             propriated."
Bon. Fred Norris, Page 2, No. O-147

           Article 794 Code of Criminal Procedure, provide8 in ef-
fect; where the punishment assessed In a conviction for misdemeanor
is confinement in jail for more than one day, or where in such con-
vlct:on the punishment Is assessed only at a pecuniary fine and the
party so convicted Is unable to pay the fine and costs ~adjudged
against him, those so convicted shall berequired to do manual labor
in accordance with the provisions of said act and under the rules
and regulations set forth in said article.

           Sections 1,2,5,6,8,9,  and 10 of Article 794 Code of Crlm-
inal Procedure, reads a8 follows:

           "1. Each commissioners' court may provide
      for the erection of a workhouse and the eat-
      abllshment of a county farm in connection there-
      with for the purpose of utilizing the labor of
      said parties 80 convicted.

           2. Such farm8 and workhouses shall be' under
      the control and management of the commlssioners~
      court, and said court may adopt 8UCh rules and
      regulations not Inconsistent with the laws as they
      deem necessary for the successful,management and
      operation of said institutions and for effectively
      utlllzl,ng said labor.

           5. They shall be,put to labor upon the pub-
      lic roads, abridges or other' public.works of the
      county when their labor cannot be utl~lleed~in the
      county workhouse or county farm-~

           6. They shall be required to labor not less
      than eight nor more than ten hours each day, Sun-
      days excepted. No person shall ever be required
      to work for more than one year.

           8. When not at labor they may be confined in
      jail or the workhouse, a8 may be moat .conveoient,
      or a8 the regulations of the Commissioners' Court
      may prescribe.

           9. A female shall in no case be required to
      do manual labor except in the workhouse.

           10. One who from age, disease, or other phy-
      sical or mental disability is unable to do manual
      labor shall not be required to work, but shall re-
      main in jail Until hi8 term Of impri8OIXiIentis
      ended, or until the fine and cost8 adjudged against
      him are discharged according to law. His inability
      to do manual labor may be determined by ,a physician
      appointed for that purpose by the county judge or
      the Commissioners' Court, who shall be paid for
  --




aon.   Yred   Norris,   L:r;ge 3, No. O-l&T

        such service such compensation as ssid court
        may allow."

           In view of the foregoing statutes you are respectfully
advised that it is the opinion of this department that the Commis-
sioners' Court may adopt 8UC.h rule8 and regulations not inconsistent
with the laW8, as they deem necessary for the successful management
and operation of said institutlons,~and for effectively utilizing
said labor, mentioned in Article 794 Code of Criminal Procedure,
and that one who is physically or mentally unable to do manual labor,
shall not be required to work but shall remain In jail until hi8 term
of imprisonment is ended or until the fine and costs adjudged against
him are discharged according to law. His Inability to do manual la-
bor may be determined by a physician appointed for that purpose by
the County Judge or the Commlesioner8~ Court, and that unless a per-
8on convicted of a misdemeanor 18 placed 113 the WOr?ihOU8e or COUnty
farm, or doe8 8ome other public work as provlded in said statute,
the officials would not be entitled to half of the cost In such case8
and that the Commisaloners Court has the right and authority to make
an order a8 mentioned in yOUr letter.

               Trusting that the foregoing answer8 your $nquiry, we
remain

                                                   Yours very truly

                                              ATTORNYY GENERAL Cl?~TEXAS



                                              By-/s/ A~ndell William
AW:ob-RX                                           A88i8tant

4PPROVRD:
/8/ Gerald C. !@nn
ATTORNEY GENRRAL OF TEXAS